department of the treasury internal_revenue_service washington d c date cc dom it a gl-500720-99 number release date uilc internal_revenue_service national_office advice memorandum for district_counsel cc ner uny buf from acting assistant chief_counsel income_tax and accounting cc dom it a subject filing delinquent returns directly with revenue officers this responds to your request for advice dated date in connection with a question posed by the chief special procedures upstate new york district issue s whether a revenue_officer has delegated authority from the district_director to request and receive hand-carried delinquent income_tax returns whether a revenue_officer can require a taxpayer to file delinquent returns directly with the revenue_officer rather than mailing the returns to the appropriate service_center conclusion revenue officers have the authority to request and received hand-carried delinquent returns revenue officers may request taxpayers to file delinquent returns directly with the revenue_officer however there is no penalty specifically applicable if a taxpayer ignores the request of the revenue_officer and chooses to file the gl-500720-99 delinquent_return by mailing the return to the appropriate service_center instead of with the revenue_officer facts revenue officers frequently demand that taxpayers file delinquent returns with them a local practitioner challenges this procedure claiming the returns must be filed by mailing the returns to the appropriate service_center the practitioner also contends that a revenue_officer has no authority to receive the delinquent returns the practitioner proposes to give the revenue_officer a copy of the signed delinquent_return a copy of the envelope the return was mailed to the service_center in a copy of the certified mailing receipt and an affidavit of mailing from a responsible_person at the firm stating that the return was mailed by the firm to the service_center the local special procedures function has advised that a revenue_officer cannot make a prompt assessment from anything other than an original return and that the delinquent_return filing procedure suggested would cause great delay to revenue officers law and analysis sec_6091 of the internal_revenue_code provides that for a person other than a corporation a return shall be made to the secretary i in the internal_revenue_district in which is located the legal residence or principal_place_of_business of the person making the return or ii at a service_center serving the internal_revenue_district referred to in clause i as the secretary may by regulations designate sec_6091 provides that a return of a person other than a corporation that is made by hand carrying shall under regulations prescribed by the secretary be made in the internal_revenue_district referred to in paragraph a i sec_1_6091-2 of the income_tax regulations provides that except as provided in paragraph c of this section income_tax returns of individuals shall be filed with the district_director for the internal_revenue_district in which is located the legal residence or principal_place_of_business of the person required to make the return sec_1_6091-2 provides that notwithstanding paragraphs a and b of this section whenever instructions applicable to income_tax returns provide that the returns be filed with a service_center the returns must be so filed in accordance with the instructions sec_1_6091-2 provides that notwithstanding paragraphs and of gl-500720-99 sec_6091 and paragraph c of this section that returns for persons other than corporations which are filed by hand carrying shall be filed with the district_director or with any person assigned the administrative supervision of an area zone or local office constituting a permanent post of duty within the internal_revenue_district of such director as provided by paragraph a of this section the instructions to the form_1040 provide that taxpayers are to mail their returns to the internal_revenue_service center for the place where they live issue the pertinent code and regulation sections provide individual_income_tax_return filers with two methods of filing their return sec_1 they can either file their returns by mailing it to the appropriate service_center or by hand carrying the return to the district_director of the internal_revenue_district in which they live neither the code nor the regulations specifically provide for filing returns directly with revenue officers furthermore the service has not issued a delegation_order granting authority to the revenue officers to directly receive returns for filing however delegations of authority may take many forms including functional statements in position descriptions i r m sec_1222 a functional statement constitutes a delegation of authority to the responsible official who is the incumbent of the position or head of the organizational entity to which the assignment is made this includes the authority to perform whatever official acts are necessary to exercise such functions i r m sec_1222 the position descriptions for a revenue_officer at the gs-11 and gs-12 level provides that the revenue officer’s duties and responsibilities include preparing and or receiving delinquent returns the position description for a revenue_officer at the gs-9 level states that the revenue_officer conducts interviews with taxpayers and or their representatives as part of the investigation necessary to collect delinquent taxes and secure delinquent returns all three position descriptions state that the revenue officers are to prepare and process delinquent returns under sec_6020 of the code or substitute for return furthermore the position descriptions state in several places that the purpose of the work is to collect delinquent taxes and to secure delinquent returns from taxpayers the provisions in the position descriptions are consistent with the procedures set forth in i r m for securing and processing delinquent returns moreover these provisions are consistent with the regulations as the revenue officers are acting on behalf of and under the authority of the district_director 1the code regulations and instructions of the form_1040 do not make any reference to delinquent returns gl-500720-99 based on the position descriptions for revenue officers and the delinquent_return procedures set forth in the i r m revenue officers have the authority to secure delinquent returns directly from the taxpayer and process them in accordance with applicable procedures accordingly we disagree with the local practitioner’s argument that revenue officers cannot receive delinquent returns issue as discussed above revenue officers have the delegated authority to receive delinquent returns furthermore revenue officers in the performance of their assigned duties can request that taxpayers file their delinquent returns with the revenue_officer instead of mailing the delinquent_return to the applicable service_center however even with delegated authority to receive delinquent returns under current law a revenue_officer still could not require taxpayers to file directly with the revenue_officer as the code and the regulations also provide that taxpayers can file by mailing the return to the appropriate service center2 a revenue_officer has no means by which to compel the taxpayer to satisfy the demand for the delinquent_return there is no penalty specifically applicable to the taxpayer for failing to provide the requested return to the revenue_officer however one or more practical adverse consequences may result if the taxpayer files with the service_center rather than the revenue_officer for example interest and penalties may accrue to a later date if receipt of payment is delayed because filing with the service_center by mail takes longer than filing with the revenue_officer further a revenue_officer will not enter into an installment_agreement until all returns have been filed and the filing verified by the revenue_officer therefore it is generally in the taxpayer’s best interests to file the delinquent_return directly with the revenue_officer instead of mailing it to the appropriate service_center if you have any further questions please call charles a hall at 2the legislative_history to sec_6091 while silent on the issue of delinquent returns provides a rationale for having delinquent returns filed with revenue officers the section was amended in to allow for filing with the service centers the principal purpose in providing for direct filing with the service centers was that it was economically cost effective see p l s rep no u s code cong admin news p however having delinquent returns filed with the service centers increases the costs of processing rather than producing cost efficiencies nonetheless since the code and regulations do not differentiate between timely filed and delinquent returns taxpayers may file their delinquent returns either with the applicable service_center or with a revenue_officer gl-500720-99 by heather c maloy judith m wall chief branch cc national director customer service compliance accounts quality t c a attn elaine leach national director submissions processing t s attn lisa johnson barbara a johnson tss supervisor cc dom fs
